Case 1:21-cv-02714-JPO Document 7 Filed 03/31/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

— __ a HS
SOUTHWEST MARINE AND GENERAL po 5 3\ \r \
INSURANCE COMPANY; and CUM LAUDE
GROUP, INC,

Plaintiffs, ORDER
v. 21 CV 2714 (VB)
MAIN STREET AMERICA ASSURANCE
COMPANY,

Defendant. :
eee ween ene ee eee om =---X

Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to the White Plains courthouse if:

i. The claim arose in whole or in major part in the Counties of Dutchess, Orange,
Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties’) and at
least one of the parties resides in the Northern Counties; or

ii. The claim arose in whole or in major part in the Northern Counties and none of
the parties resides in this District.

A civil case may also be designated for assignment to White Plains if:

iii. | The claim arose outside this district and at least some of the parties reside in the
Northern Counties; or

iv. At least half of the parties reside in the Northern Counties.

According to the complaint, the acts and omissions giving rise to the underlying action,
Godo De La Cruz v. Cum Laude Group, Inc., No. 68562/2017 (Sup. Ct. Westchester County),
took place in Westchester County. The complaint also alleges that defendant failed to honor its
contractual obligation to provide a defense and indemnification to plaintiff Cum Laude Group,
Inc., in connection with the underlying action. However, the complaint alleges defendant is a
citizen of Florida, and that both plaintiffs maintain their principal places of business in New
York, NY. Therefore, from the face of the complaint, it is not clear whether the claim in the
instant action arose in whole or in major part in the Northern Counties, and it is also not clear
that “at least one of the parties” to this action resides in the Northern Counties. Accordingly, this
case may have been improperly designated for assignment to the White Plains courthouse.

 
Case 1:21-cv-02714-JPO Document 7 Filed 03/31/21 Page 2 of 2

By April 7, 2021, defendant’s counsel is directed to submit a letter to the Court either
explaining why the case is properly designated for assignment to White Plains under Rule 18 or
acknowledging that the case should be transferred to Manhattan.

Dated: March 31, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
